Citation Nr: 0019356	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for osteochondritis 
and chondromalacia of the right knee, currently rated as 10 
percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from November 1973 to February 
1974, and from August 1974 to August 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1998 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  In the decision, the RO confirmed 
previously assigned 10 percent ratings for the veteran's 
right and left knee disorders.   


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

2.  The osteochondritis and chondromalacia of the right knee 
are not productive of more than slight disability, and have 
not resulted in lateral instability, subluxation or 
limitation of motion with flexion limited to less than 60 
degrees or extension limited to 5 degrees. 

3.  The chondromalacia of the left knee is not productive of 
more than slight disability, and has not resulted in lateral 
instability, subluxation or limitation of motion with flexion 
limited to less than 60 degrees or extension limited to 5 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for osteochondritis and chondromalacia of the right 
knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5014, 5257, 5260, 5261 (1999).

2.  The criteria for a disability rating higher than 10 
percent for chondromalacia of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 
5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Generally, a mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for increased ratings 
are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has declined a personal hearing.  The Board 
does not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

When assigning a disability rating, it may be necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  The evaluation of the 
same manifestation under different diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14 (1999).  

The Board observes that the RO has rated the disabilities 
pursuant to Diagnostic Code 5014 which provides that 
osteomalacia will be rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of two or more joints or two or more 
minor joints with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion nor will they be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5014, inclusive.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (1999).  

It is also permissible to rate a knee disorder under one or 
more alternative diagnostic codes.  Such a rating or ratings 
would be instead of, rather than in addition to, a disability 
rating under Diagnostic Codes 5003 and 5014.  For example, a 
knee disorder may be rated on the degree of instability or 
subluxation under Diagnostic Code 5257.  The Board notes that 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for recurrent subluxation or lateral 
instability which is productive of slight impairment of the 
knee.  A 20 percent rating is warranted for moderate 
impairment.  A 30 percent rating is warranted for severe 
impairment.  

If a rating is assigned under Diagnostic Code 5257, the Board 
must also consider whether the evidence warrants a separate 
compensable rating for arthritis of the knee.  When a knee 
disorder is already rated under Diagnostic Code 5257, a 
separate rating for arthritis may be assigned if the veteran 
has limitation of motion which is at least noncompensable 
under Diagnostic Codes 5260 or 5261.   See VAOPGCPREC 23-97.  
Separate ratings under Diagnostic Code 5257 and 5260 or 5261 
are permissible because neither diagnostic code considers all 
impairment of the knee.  Diagnostic Code 5257 considers only 
instability and subluxation, whereas Diagnostic Codes 5260 
and 5261 are premised only limitation of motion.  Rating a 
knee disorder under both of those codes does not, therefore, 
result in pyramiding.  

Under Diagnostic Code 5260, a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  Under Diagnostic 
Code 5261, a noncompensable rating is warranted where 
extension of the knee is limited to 5 degrees.  A 10 percent 
rating is warranted where extension is limited to 10 degrees.  
A 20 percent rating is contemplated where extension is 
limited to 15 degrees.  A 30 percent rating is for assignment 
where extension is limited to 20 degrees.  A compensable 
rating may also be assigned based on X-ray findings of 
arthritis and painful motion.  See VAOPGCPREC 9-98.  

The Board has considered the full history of the veteran's 
right and left knee disorders.  A service medical record 
dated in January 1974 shows that the veteran complained of 
having pain in both knees.  He said that he fell a month ago 
and had no treatment.  There was a history of swelling, but 
none today.  There was no locking.  There was crepitus on the 
right.  McMurray's and Drawer signs were negative.  The 
ligaments were stable.  The thigh girths were equal.  The 
impression was right chondromalacia.  He was instructed to 
treat the problem with heat.  A service medical record dated 
later in January 1974 shows that the veteran had 
chondromalacia of both knees.  There was no swelling of the 
knees.  The impression was mild patello-femoral 
chondromalacia.  He was instructed to use heat treatment, and 
to return to duty.  

The report of a medical history given by the veteran in July 
1982 for the purpose of his separation from service shows 
that he denied having a history of a trick or locked knee.  
The report of a medical examination conducted at that time 
shows that clinical evaluation of the lower extremities was 
normal.  

The veteran filed an original claim for disability 
compensation for a right knee disorder in January 1991.  The 
report of an orthopedic examination conducted by the VA in 
April 1991 shows that the pertinent diagnosis was right knee 
strain injury with residual discomfort as described, with 
osteochondritis (loose bodies) on x-ray.  Subsequently, in a 
rating decision of January 1992, the RO granted service 
connection for residuals of strain injury right knee with 
osteochondritis, rated as noncompensably disabling; and 
chondromalacia of the left knee, rated as noncompensably 
disabling.  In a decision of April 1997, the RO increased the 
rating for each knee to 10 percent.  In a decision of 
February 1998, the RO assigned a temporary total disability 
rating in connection with arthroscopic surgery on the right 
knee, but otherwise confirmed the previously assigned 10 
percent ratings.  

The current appeal arises from a decision of April 1998 which 
confirmed the previously assigned 10 percent ratings.  The 
evidence which has been developed in connection with the 
current claim includes the report of an examination of the 
veteran's joints conducted by the VA in April 1998.  The 
report shows that the veteran gave a history of working as a 
military policeman in service and injuring his knees in 1975 
when he was thrown during a riot and landed on both knees.  
He said that he had significant pain in the knees, and was on 
crutches and canes for three months.  He said that he 
subsequently had surgery in 1975 while in service, and had 
some periods of locking up of the right knee.  After service 
he worked at multiple jobs.  He reported that his legs hurt 
bilaterally.  He said that he had been unable to hold a job 
for any length of time.  He had surgery in June 1997 at which 
time three pieces of cartilage were removed from the right 
knee.  The veteran reported that he had pain and swelling 
with any strenuous activity of the knees, with the right 
greater than the left.  He said that he recently tried to 
work again and got fired.  He said that he was unable to sit 
or stand for prolonged periods.  He said that he had 
difficulty sleeping because of pain in both knees.  He wore 
braces when walking or standing for long times.  He said that 
he was able to perform the activities of daily living, but 
that even driving a car was painful.  He said that he was 
able to walk about two blocks, but no more than that without 
pain.  

On examination, the veteran was in no acute distress.  The 
extremities had no edema.  The knees had full extension 
bilaterally.  The left knee flexed to 90 degrees and the 
right knee flexed to 120 degrees.  Examination of the medial 
and collateral ligaments was negative.  An x-ray of the left 
knee was unremarkable.  The right knee showed an irregular 
post surgical defect.  The diagnosis was degenerative 
arthritis both knees, right greater than left with 
significant limitation of motion and activity because of 
trauma which dates from service-connected injury.  Braces are 
necessary for prolonged ambulation or standing.  

The report of a general medical examination conducted by the 
VA in May 1999 shows that the veteran gave a history of 
injuring his knees in service.  He said that he was treated 
conservatively, and he also said that in 1978 he had right 
knee surgery where an arthroscopic procedure was done to 
clean out the joint.  In 1997, he had another arthroscopic 
clean out.  On examination, the veteran's posture and gait 
were normal.  The examiner noted that ranges of motion would 
be dictated in another report.  The diagnosis was 
arthroscopic clean out of the knees.  At this time, the x-
rays show no acute processes.  The examiner also noted that 
clinical examination at this time is normal, and range of 
motion is normal.  

The report of an examination of the veteran's bones conducted 
by the VA in May 1999 shows that the veteran had a history of 
arthroscopic surgery.  He had symptoms of pain and stiffness 
with no locking or subluxation.  There was no current 
infection.  The veteran did not use crutches, a brace, a cane 
or corrective shoes.  There were no constitutional symptoms 
of bone disease.  There were also no effects on the veteran's 
usual occupation and daily activities.  On physical 
examination, there was no deformity, no angulation, no false 
motion, and no shortening.  There was also no malunion, no 
nonunion, no loose motion, and no false joint.  There was 
also no tenderness, drainage, edema, painful motion, 
weakness, redness or heat.  With respect to whether there 
were any functional limitations on standing and walking, the 
examiner indicated that the knee was normal.  There was no 
ankylosis.  There was also no pain on motion.  The diagnosis 
was arthroscopic clean out of the right knee, clinical 
examination at this time is negative.

The report of an examination of the veteran's joints 
conducted by the VA in May 1999 shows that the veteran had no 
episodes of dislocation or recurrent subluxation.  The knee 
range of motion was from 0 to 140 degrees.  There was no pain 
on motion.  There was no weakness or lack of endurance on 
repetitive maneuvers, and no functional loss.  There was no 
painful motion, no edema, no effusion, no instability, no 
weakness, no tenderness, no redness and no heat.  The ACL and 
PCL were normal.  The examiner concluded that clinical 
examination of the knees was within the range of normal.  

Finally, a VA radiology report dated in May 1999 shows that 
in both knees there as no evidence of fracture or dislocation 
seen.  The bones, joint spaces and soft tissues showed no 
abnormalities.  The impression was no acute process.  The 
primary diagnostic code was "normal."  

After reviewing all of the evidence, the Board finds that the 
disorders of the knees have not resulted in more than slight 
disability which is consistent with the current 10 percent 
ratings.  Significantly, the examination findings pertaining 
to the knees were essentially normal.  The range of motion 
was near normal on the April 1998 examination, and normal on 
the most recent examinations (1 to 140 degrees; see 38 C.F.R. 
§ 4.71, Plate II, 1999).  There was no indication that the 
veteran had pain on motion so as to warrant a higher rating 
pursuant to 38 C.F.R. § 4.40, 4.45, and 4.59.  The evidence 
also does not reflect the presence of instability or 
subluxation of either knee so as to warrant a higher rating 
under Diagnostic Code 5257.  Accordingly, the Board concludes 
that the criteria for disability ratings higher than 10 
percent for right and left knee disorders are not met.

The above decisions are based on the VA Schedule for Rating 
Disabilities.  The Board also finds that there has been no 
showing that service-connected disabilities at issue have 
caused marked interference with employment or necessitated 
frequent periods of hospitalization so as to warrant an 
extra-schedular rating.  The Board recognizes that the 
veteran is currently unemployed, but he had not presented any 
evidence showing that this unemployment was due to his 
service-connected knee disorders.  In view of the mild 
findings on examination, it seems unlikely that this is the 
case.  Also, although the evidence which is of record shows 
that the veteran has been hospitalized frequently over the 
past few years, the hospitalizations have been for treatment 
of nonservice-connected disabilities.  Consequently, the an 
extra-schedular rating is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

1.  An increased rating for osteochondritis and 
chondromalacia of the right knee, currently rated as 10 
percent disabling, is denied.

2.  An increased rating for chondromalacia of the left knee, 
currently rated as 10 percent disabling, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

